Citation Nr: 0403469	
Decision Date: 02/06/04    Archive Date: 02/11/04

DOCKET NO.  03-11 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether an apportionment of the veteran's compensation 
benefits for his dependent child is warranted.


REPRESENTATION

Appellant represented by:  None

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to August 
1969.  The appellant is the veteran's dependent child by 
virtue of her approved student status.  

In September 2002, the Department of Veterans Affairs (VA) 
Detroit, Michigan, Regional Office (RO) denied the 
appellant's claim for an apportionment of the veteran's 
compensation benefits, finding that the appellant did not 
show that a financial hardship exists.  The appellant 
perfected an appeal of that decision and the case is ready 
for appellate review.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs (or VBA AMC) to provide expeditious handling of all cases 
that have been remanded by the Board and the CAVC.  See M21-
1, Part IV, paras. 8.43 and 38.02.


The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.26(a) (2003).

It appears that the RO may not have provided the appellant 
with a development letter consistent with the notice 
requirements of the VCAA on the issue on appeal, as clarified 
by Quartuccio, supra.  

Some of the basic facts of this case are not in dispute.  In 
December 1970, the veteran was awarded a combined 40 percent 
disability rating for his service connected disabilities.  
His award of benefits includes additional benefits for his 
dependent child, the appellant.  The appellant, who has 
attained the age of majority, qualified for VA dependent 
status based upon her full time college attendance.  She does 
not live in the custody of the veteran, but lives with her 
mother when not at college.  

In October 2000, the appellant filed a claim for an 
apportionment of a portion of the veteran's VA benefits, 
requesting payment to her of the additional benefits that 
have been awarded to the veteran based upon her dependency 
status.  As indicated above, in September 2002, the RO denied 
the appellant's claim for an apportionment, finding that the 
appellant did not show that a financial hardship exists.  The 
Board finds that the RO did not apply the appropriate 
standard of review in arriving at that decision.  A brief 
review of the pertinent laws and regulations would be helpful 
to the understanding of this matter.  


Under 38 U.S.C.A. § 5307, if the veteran's children are not 
in the veteran's custody, all or any part of the compensation 
or pension payable on account of the veteran may be 
apportioned as may be prescribed by the Secretary.  VA 
regulations provide for two types of apportionments.  A 
"general" apportionment may be paid under the circumstances 
set forth in 38 C.F.R. § 3.450 (2003).  More specifically, 38 
C.F.R. § 3.450(a)(1)(ii) provides that an apportionment may 
be paid if the veteran's children are not residing with the 
veteran and the veteran is not reasonably discharging his or 
her responsibility for the children's' support.  

The second type of apportionment is a "special" apportionment 
which may be paid under the circumstances set forth in 38 
C.F.R. § 3.451 (2003).  That regulation provides that, 
without regard to any other provision regarding 
apportionment, where hardship is shown to exist, compensation 
may be apportioned between the veteran and his or her 
dependents on the basis of the facts of the individual case 
as long as it does not cause undue hardship to the other 
persons in interest.  In determining the basis for special 
apportionment, consideration is to be given to such factors 
as the amount of VA benefits payable, other income and 
resources of the veteran and those dependents in whose behalf 
the apportionment is claimed, and the special needs of the 
veteran, his or her dependents and the apportionment 
claimants.  The special apportionment was apparently meant to 
provide for an apportionment in situations where the veteran 
is reasonably discharging his responsibility for the support 
of his children, but special circumstances exist which 
warrant giving the dependents additional support.  

The appellant has indicated that she receives no money from 
the veteran.  As such, she is apparently seeking a general 
apportionment under 38 C.F.R. § 3.450 and not a special 
apportionment under 38 C.F.R. § 3.451.  Consequently, the 
presence of hardship is for secondary consideration, and not 
the threshold question, as applied by the RO.  

As set out above, the regulations provide that if the 
veteran's children are not residing with him and the veteran 
is not reasonably discharging his responsibility for his 
children's support, the veteran's compensation benefits may 
be apportioned on their behalf.  38 C.F.R. § 3.450.  In other 
words, it is not necessary for the claimant to establish the 
existence of hardship in order to obtain an apportionment 
under 38 C.F.R. § 3.450.  See Hall v. Brown, 5 Vet. App. 294 
(1993).  

Therefore, the threshold question that must be answered is 
whether the veteran has been reasonably discharging his 
responsibility for the support of the appellant, his 
dependent child.  If he has not, then an apportionment may be 
made.  It is only at that juncture that hardship of the 
parties can be considered under 38 C.F.R. § 3.453 (2003) for 
the purpose of determining the rate or amount of 
apportionment.  [Note:  38 C.F.R. § 3.453 imposes the 
standards found in 38 C.F.R. § 3.451 for the purpose of 
determining the rate of apportionment under 38 C.F.R. 
§ 3.450.].  The Board finds that further clarification of the 
facts of this case is necessary in order to properly 
adjudicate the appellant's claim.  In particular, the Board 
believes that it is necessary to ascertain whether the 
veteran is reasonably discharging his responsibility for the 
support of the appellant, his dependent child.  

Secondly, it is noted that this case involves a 
simultaneously contested claim, and the provisions of 38 
U.S.C.A. § 7105A (West 2002) and 38 C.F.R. §§ 20.500 through 
20.504 (2003) are thus for application.  In reviewing the 
claims file, while it is noted that the veteran was provided 
with notice of the September 2002 decision on apportionment, 
there is no evidence that he was provided a copy of the 
January 2003 statement of the case or a copy of the 
appellant's April 2003 substantive appeal, which is required 
under the legal provisions governing simultaneously contested 
claims.

Finally, it is noted that on November 9, 2000, following the 
initiation of this appeal, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  

This law eliminated the former statutory requirement that 
claims be well grounded.  This law also redefined the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Regulations implementing the VCAA have been 
enacted.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2003).  A review of the claims folder reveals that the RO 
has not specifically notified the appellant of the provisions 
of the VCAA or specifically advised what information not 
previously submitted, is necessary to substantiate her claim 
and which evidence, if any, the appellant is expected to 
obtain and submit, and which evidence will be retrieved by 
VA.  This is not sufficient to satisfy the VCAA notice 
requirements.  See  38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Under the circumstances of this case, the Board concludes 
that additional development is required prior to appellate 
review.  Accordingly, further appellate consideration will be 
deferred and the case is REMANDED for the following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C.A. 
§ 5103), and any other applicable legal 
precedent.  

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate her 
claim and inform her whether she or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

3.  The VBA AMC should request that the 
veteran provide verification and 
documentation (in the form of receipts, 
canceled checks, or the like) of the 
payments made toward the support of the 
appellant, his dependent child.  The VBA 
AMC should inform the veteran of the 
importance of this information in the 
consideration of this claim.

4.  The VBA AMC should obtain from the 
appellant a statement as to whether the 
veteran has made any payments toward her 
support.  The VBA AMC should inform the 
appellant of the importance of this 
information in the consideration of her 
claim.  

5.  The VBA AMC should furnish the 
veteran with a copy of the January 2003 
statement of the case, as well as a copy 
of the appellant's April 2003 substantive 
appeal, as provided by 38 U.S.C.A. § 
7105A(b) (West 2002).

6.  After completion of the above, the 
case should be readjudicated by the VBA 
AMC and a supplemental statement of the 
case should be issued to the veteran and 
the appellant, and their representatives 
as indicated.  The case should then be 
returned to the Board for further 
appellate review, as in order if 
indicated.  

The purpose of this decision is to comply with statutory and 
due process requirements and to develop additional evidence.  
The Board intimates no opinion, either legal or factual, as 
to any final outcome in this case by the action taken above.  



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


